Title: Abigail Adams to John Adams, 15 January 1784
From: Adams, Abigail
To: Adams, John



My dearest Friend

Janry 15 1784


I write you again by this vessel altho it seem’s as if there was a Spell to detain her; she has letters of various dates from me as you will find, some of which I hoped had reachd you, but the vessels by which they were sent, met with bad weather and were dismasted obliged to return into port. This letter will not be able to boast of any other merit than that of being last dated, for I can tell you no News unless what has lately taken place in the natural world, occasiond by a very sudden thaw upon a Quantity of snow; which produced such a freshet as carried away all our Bridges, mills, and in some places houses; filld our cellars with water and distresst us for several days. The Bridge known by the Name of the Iron Works Bridge in this Town was amongst the number, and for several days people were obliged to pass it in Boats. The Ship Rosamond Capt. Love, bound to England is the one by which I have written you largely—belonging to Guild and company. I am studying an arrangement of my affairs and getting into some method to be able if necessary to leave them in the spring. Mr. Gerry writes that the Situation at Anapolis is pleasing, the New members are Men of abilities and appear right in politicks, that a committe of congress was appointed to take up foreign affairs upon a Broad and liberal basis. Who they are he does not mention, but he appears pleased with the present prospect.
I beg you to continue to write me by every opportunity. Our Friends are all well, remember me to our son who will find Letters to him by this conveyance. Samll. Cooper Johonet is just arrived, but not untill after the death of his Grandpappa. Adieu. Yours ever yours

Portia

